Exhibit 10.3

Execution Copy

Settlement Agreement

(the “Settlement Agreement”)

Milbank, Tweed, Hadley & McCloy LLP

Taunusanlage 15

60325 Frankfurt am Main, Germany



--------------------------------------------------------------------------------

Settlement Agreement

dated as of February 15, 2013

by and among

 

1. Deutsche Balaton AG, a stock corporation organized under the laws of the
Federal Republic of Germany, with its seat in Heidelberg and its business
address at Ziegelhäuser Landstraße 1, 69120 Heidelberg, and registered with the
commercial register of the local court of Mannheim under HRB 338172 (“Balaton”)

 

2. Gentherm Incorporated, a corporation organized under the laws of the State of
Michigan, USA, with its seat in Northville, USA and its business address at
Northville, Michigan, 21680 Haggerty Road, Ste. 101, 48167 USA (“Gentherm Inc.”)

 

3. Gentherm Europe GmbH, a limited liability company organized under the laws of
the Federal Republic of Germany, with its seat in Augsburg and its business
address at Ulmer Straße 160B, 86156 Augsburg, and registered with the commercial
register of the local court of Augsburg under HRB 25596 (“Gentherm Europe”)

- the parties under 2. and 3. collectively “Gentherm” -

- Balaton, Gentherm Inc. and Gentherm Europe each a “Party” and,

collectively, the “Parties” -

 

2



--------------------------------------------------------------------------------

Table of Contents

 

1. Definitions

     7   

2. Increase of the DPLTA Cash Consideration

     8   

3. No Exercise of DPLTA Put Option by Balaton

     10   

4. Withdrawal of Balaton Actions

     10   

5. Further Undertakings of Balaton

     11   

6. Costs

     12   

7. Application of Framework Agreement

     12   

 

3



--------------------------------------------------------------------------------

List of Annexes

 

   

Annex

 

  

Topic

 

   

Annex P.11

 

   Executed Framework Agreement    

Annex 2.1

 

   Letter of Comfort    

Annex 4.1

 

   Declarations of Withdrawal

 

4



--------------------------------------------------------------------------------

Preamble

 

P.1 Whereas, Gentherm Inc. holds all shares in Gentherm Europe.

 

P.2 Whereas, Gentherm Europe holds 2,429,403 of the bearer shares with no par
value (auf den Inhaber lautende Aktien ohne Nennbetrag (Stückaktien)) in W.E.T.
Automotive Systems A.G., a stock corporation organized under the laws of the
Federal Republic of Germany with its seat in Odelzhausen, its business address
at Rudolf-Diesel-Str. 12, 85235 Odelzhausen and registered with the commercial
register of the local court of Munich under HRB 119793 (the “Company”) and
Gentherm Inc. holds 2,660 of the bearer shares with no par value (auf den
Inhaber lautende Aktien ohne Nennbetrag (Stückaktien)) in the Company. The
Company has a registered share capital of EUR 9,600,000 divided into 3,200,000
bearer shares with no par value (each a “W.E.T. Share”), which are admitted for
trading in the Regulated Market of the Frankfurt Stock Exchange.

 

P.3 Whereas, Balaton holds 442,253 of the W.E.T. Shares (the “Shares”), which
are booked on deposit accounts in different banks in Germany.

 

P.4 Whereas, Gentherm Europe (then named Amerigon Europe GmbH) as controlling
entity and the Company as controlled entered into a domination and profit and
loss transfer agreement on June 16, 2011 (the “DPLTA”).

 

P.5 Whereas, pursuant to Sec. 305 AktG of the German Stock Corporation Act
(Aktiengesetz—“AktG”) in conjunction with § 5 of the DPLTA, Gentherm Europe is
obliged to acquire, upon demand of an outside shareholder of the Company, such
outside shareholder’s W.E.T. Shares against a consideration in cash (the “DPLTA
Put Option” and the “DPLTA Cash Consideration”, respectively). Pursuant to § 5.1
of the DPLTA, the DPLTA Cash Consideration amounts to EUR 44.95 per W.E.T. Share
for which the DPLTA Put Option is exercised. The DPLTA Put Option can only be
exercised upon the DPLTA having become effective.

 

P.6 Whereas, the annual shareholders’ meeting of the Company dated August 16,
2011 (the “2011 Shareholders’ Meeting”) has adopted, inter alia, the following
resolutions:

 

  -  

resolutions under agenda item 3 and agenda item 4 on the discharge of the
members of the executive board of the Company and the members of the advisory
board of the Company, respectively, for fiscal year 2010 (the “Discharge
Resolutions 2011”), and

 

  -  

resolution under agenda item 6 on the approval of the DPLTA (the “DPLTA Approval
Resolution”).

 

5



--------------------------------------------------------------------------------

P.7 Whereas, the annual shareholders’ meeting of the Company dated June 14, 2012
(the “2012 Shareholders’ Meeting”) has adopted, inter alia, the following
resolutions:

 

  -  

resolutions under agenda item 3 and agenda item 4 on the discharge of the
members of the executive board of the Company and the members of the advisory
board of the Company, respectively, for fiscal year 2011 (the “Discharge
Resolutions 2012”), and

 

  -  

resolution under agenda item 6 on the confirmation pursuant to Sec. 244 AktG of
the DPLTA Approval Resolution (the “Confirmatory Resolution”).

 

P.8 Whereas, following the 2011 Shareholders’ Meeting, Balaton filed a challenge
and voidance action (Anfechtungs- und Nichtigkeitsklage) with the Regional Court
Munich I (Landgericht München I) (file no. 5 HK O 20488/11) against the Company
with respect to the Discharge Resolutions 2011 and the DPLTA Approval Resolution
(the “Balaton Court Action 2011”). By first instance decision of the Regional
Court Munich I (Landgericht München I) dated April 5, 2012, the court declared
the DPLTA Approval Resolution void, but dismissed the Balaton Court Action 2011
with respect to the Discharge Resolutions 2011. Each of the Company and Balaton
appealed against this first instance decision to the Higher Regional Court of
Munich (Oberlandesgericht München) (file no. 7 U 1805/12). Such appeal has not
yet been decided on.

 

P.9 Whereas, following the 2012 Shareholders’ Meeting, Balaton filed a challenge
and voidance action (Anfechtungs- und Nichtigkeitsklage) with the Regional Court
Munich I (Landgericht München I) (file no. 5 HK O 14081/12) against the Company
with respect to the Discharge Resolutions 2012 and the Confirmatory Resolution
(the “Balaton Court Action 2012”).

 

P.10 Whereas, Balaton, furthermore, filed two applications with the Regional
Court Munich I (Landgericht München I) (file no. 17 HK O 27730/11 and 17 HK O
16045/12) against the Company each regarding the appointment of a special
auditor pursuant to Sec. 142 para. 2 AktG (the “Balaton Court Applications” and,
together with the Balaton Court Action 2011 and the Balaton Court Action 2012,
the “Balaton Actions”). By first instance decision of the Regional Court Munich
I dated January 17, 2013 one of the Balaton Court Applications (file no. 17 HK
O 27730/11) was dismissed. The other Balaton Court Application (file no. 17 HK O
16045/12) has not yet been decided on.

 

P.11

Whereas, while holding up their respective legal positions regarding the subject
matters of the various Balaton Actions, the Parties intend to finally settle all

 

6



--------------------------------------------------------------------------------

  Balaton Actions and in this connection have signed a framework agreement,
which is attached to this Settlement Agreement as Annex P.11 (the “Framework
Agreement”).

 

P.12 Whereas, in order to allow for the other outside shareholders of the
Company a benefit of the reached Agreement, Gentherm has proposed and agreed to
offer such outside shareholders of the Company an additional payment provided
for in Section 2.1 to 2.7.

Now, therefore, it is agreed as follows:

1.

Definitions

“2011 Shareholders’ Meeting” is defined in Section P.6.

“2012 Shareholders’ Meeting” is defined in Section P.7.

“Additional Cash Consideration” is defined in Section 2.1.

“AktG” is defined in Section P.5.

“Balaton” is defined in the Recitals.

“Balaton Actions” is defined in Section P.10.

“Balaton Court Action 2011” is defined in Section P.8.

“Balaton Court Action 2012” is defined in Section P.9.

“Balaton Court Applications” is defined in Section P.10.

“Balaton Documentation” is defined in the Framework Agreement.

“Company” is defined in Section P.2.

“Confirmatory Resolution” is defined in Section P.7.

“Court Increase Amount” is defined in Section 2.3.

“Discharge Resolutions 2011” is defined in Section P.6.

“Discharge Resolutions 2012” is defined in Section P.7.

“DPLTA” is defined in Section P.4.

“DPLTA Approval Resolution” is defined in Section P.6.

“DPLTA Put Option” is defined in Section P.5.

“DPLTA Cash Consideration” is defined in Section P.5.

“Framework Agreement” is defined in Section P.11.

“Gentherm” is defined in the Recitals.

“Gentherm Europe” is defined in the Recitals.

 

7



--------------------------------------------------------------------------------

“Gentherm Inc.” is defined in the Recitals.

“Parties” is defined in the Recitals.

“Party” is defined in the Recitals.

“Shares” is defined in Section P.3.

“SpruchG” is defined in Section 2.3.

“Total Cash Consideration” is defined in Section 2.1.

“W.E.T. Share” is defined in Section P.2.

2.

Increase of the DPLTA Cash Consideration

 

2.1 Gentherm Europe shall pay to each outside shareholder of the Company who
exercises the DPLTA Put Option, in addition to the DPLTA Cash Consideration as
set forth in § 5.1 of the DPLTA, a further consideration in cash in the amount
of EUR 40.05 per W.E.T. Share for which the DPLTA Put Option is exercised by
such outside shareholder (the “Additional Cash Consideration”). The total amount
of the DPLTA Cash Consideration and the Additional Cash Consideration payable
per W.E.T. Share for which the DPLTA Put Option is exercised, therefore amounts,
subject to the following paragraphs, to EUR 85.00 (the “Total Cash
Consideration”). Gentherm Inc. shall issue another letter of comfort
(Patronatserklärung), attached hereto as Annex 2.1, which covers the total
Additional Cash Consideration.

 

2.2 The Additional Cash Consideration shall become payable together with the
DPLTA Cash Consideration and under the same terms and conditions, under which
the DPLTA Cash Consideration becomes payable. However, no interest pursuant to
Sec. 305 para. 3 sentence 3 AktG shall accrue on the Additional Cash
Consideration; other statutory claims for interest on the Additional Cash
Consideration (e.g. because undue payment (Zahlungsverzug)) shall remain
unaffected.

 

2.3 Should the competent court in an appraisal proceeding pursuant to Sec. 1
no. 1 of the German Act on Appraisal Proceedings (Spruchgesetz – “SpruchG”)
determine by non-appealable decision a consideration pursuant to Sec. 305 AktG
exceeding the DPLTA Cash Consideration, or should such a consideration be agreed
upon in a settlement of such appraisal proceeding or in order to avert such an
appraisal proceeding, (the amount exceeding the DPLTA Cash Consideration, the
“Court Increase Amount”), the Additional Cash Consideration shall be set off
against such Court Increase Amount.

 

8



--------------------------------------------------------------------------------

2.4 Furthermore, the Additional Cash Consideration shall be set off against any
interest accrued pursuant to Sec. 305 para. 3 sentence 3 AktG on the DPLTA Cash
Consideration and/or a Court Increase Amount.

 

2.5 The Additional Cash Consideration per W.E.T. Share payable to an outside
shareholder exercising the DPLTA Put Option shall be reduced by the total amount
of

 

  (i) the cash compensations (Ausgleichszahlungen) per W.E.T. Share pursuant to
Sec. 304 AktG paid to outside shareholders prior to the payment of the
Additional Cash Consideration to the relevant outside shareholder exercising the
DPLTA Put Option; and

 

  (ii) dividend or other distributions per W.E.T. Share paid by the Company to
its shareholders between the date of this Settlement Agreement and the payment
of the Additional Cash Consideration to the relevant outside shareholder
exercising the DPLTA Put Option.

 

2.6 The Additional Cash Consideration shall be paid out to the outside
shareholders of the Company, upon their exercise of the DPLTA Put Option,
concurrently with the DPLTA Cash Consideration. The payment shall be exclusively
effected by wire transfer to the respective outside shareholder’s account with
his depositary institute (depotführendes Institut) in exchange for re-booking
the relevant W.E.T. Shares from his securities account to the relevant
securities account of Gentherm Europe. The payment shall be deemed to be
effected already upon its receipt by the outside shareholder’s depositary
institute. In the case of a German depositary institute, the payment shall be
effected free of costs and expenses for the outside shareholder; any additional
charges (if any) charged by a non-German depositary institute, shall be borne by
the respective outside shareholder.

 

2.7 The provisions of this Sec. 2 shall constitute a genuine contract for the
benefit of third parties (echter Vertrag zugunsten Dritter) within the meaning
of Sec. 328 of the German Civil Code in relation to the outside shareholders of
the Company who are entitled to the Additional Payment pursuant to this Sec. 2.

 

2.8 In case Gentherm does not comply with its obligations owed to other outside
shareholders in the Company as provided for in Sec. 2.1 through 2.7 of this
Agreement and such other outside shareholders raise, because of such
non-compliance, claims against Balaton, Gentherm shall indemnify Balaton in an
amount of 90% of all proven cost and expenses resulting from such claims of
other outside shareholders in the Company against Balaton.

 

9



--------------------------------------------------------------------------------

3.

No Exercise of DPLTA Put Option by Balaton

 

3.1 Balaton, Gentherm Inc. and Gentherm Europe have agreed in a separate
agreement on a sale of all Shares to Gentherm Europe against a cash payment and
shares in Gentherm Inc. as consideration.

 

3.2 In consideration thereof, Balaton hereby undertakes vis-à-vis each of
Gentherm Europe and Gentherm Inc. not to exercise the DPLTA Put Option for any
of the Shares.

 

3.3 Furthermore, Balaton undertakes vis-à-vis each of Gentherm Europe and
Gentherm Inc. not to exercise the DPLTA Put Option for any W.E.T. Shares Balaton
may hold in the future and to ensure that none of its current subsidiaries or
affiliates (in the meaning of Section 290 German Commercial Code – HGB) will
exercise the DPLTA Put Option for any W.E.T. Shares such subsidiaries or
affiliates may hold in the future; provided however, that any W.E.T. Shares held
by subsidiaries or affiliates on the date hereof may be the subject of exercise
of the DPLTA Put Option. The aforementioned obligation of Balaton in relation to
subsidiaries shall only apply to the extent legally possible. To the extent
Balaton will acquire or otherwise own after the date hereof a subsidiary or
affiliate in the meaning of Section 290 German Commercial Code (HGB) which owns
shares in the Company, Balaton shall procure that such subsidiary or affiliate
shall sell the shares in the Company for a price of EUR 85 per share to Gentherm
Europe GmbH instead of exercising the DPLTA Put Option for such shares.

 

3.4 The publications required in connection with the technical execution of the
DPLTA and the DPLTA Put Option shall be handled by the Company and Gentherm
Europe, respectively.

4.

Withdrawal of Balaton Actions

 

4.1 Balaton hereby undertakes vis-à-vis each of Gentherm Inc. and Gentherm
Europe to withdraw in full each of the Balaton Court Action 2011, the Balaton
Court Action 2012 and the Balaton Court Applications by filing respective
declarations of withdrawal (Klage- bzw. Antragsrücknahme) substantially as
attached to this Settlement Agreement in draft form as Annex 4.1 with the
respective competent courts.

 

4.2

Upon request of Gentherm Inc., Balaton shall declare its consent to the
registration of the DPLTA vis-à-vis the commercial register and shall make all
other declarations and take all other measures reasonably requested by Gentherm
Inc. which are necessary or expedient to allow for a swift registration of the
DPLTA with the commercial register. However, this does not include any voting

 

10



--------------------------------------------------------------------------------

  rights instructions or constitutes an acting-in-concert; as long as Balaton
owns the Shares, Balaton exclusively exercises the voting rights and is free and
not bound as to its voting rights pursuant to this Settlement Agreement.

 

4.3 Balaton undertakes vis-à-vis each of Gentherm Inc. and Gentherm Europe not
to initiate (directly or indirectly) any further proceedings or investigations,
and not to assert or assign any claims or take any other legal steps, against
the Company, Gentherm Inc., Gentherm Europe or any of their respective officers,
directors, or other members of corporate bodies with respect to any matter which
(i) existed prior to the date hereof and are the subject of the Balaton Actions,
or (ii) which exists on the date hereof and relates to the Company, or
(iii) which exists on the date hereof and could reasonably be known to Balaton
and relates to Gentherm Inc. and Gentherm Europe. To the extent any such
proceedings or investigations have already been initiated, or such claims made
or steps taken, by Balaton or any of its subsidiaries, Balaton shall ensure that
they are promptly withdrawn or otherwise terminated, provided that this
obligation shall apply to subsidiaries of Balaton to the extent legally
possible. In particular, neither Balaton nor, to the extent legally possible,
its subsidiaries or affiliates shall challenge the validity or effectiveness, or
claim the voidance, of the DPLTA, the DPLTA Approval Resolution or of any other
resolution of the 2011 Shareholder’s Meeting, the 2012 Shareholder’s Meeting or
of any other past, present or future shareholders’ meeting of the Company.
Furthermore, Balaton undertakes not to join or support in any manner any third
party in connection with an action described in this Section 4.3, except for
withdrawals or other terminations of proceedings or investigations.

 

4.4 Upon execution of all actions provided for in Section 5.2 and 5.3 of the
Framework Agreement, all claims of Balaton relating to the Balaton Actions or
otherwise in connection with Balaton’s shareholding in the Company or any
actions of the officers, directors or other members of the corporate bodies of
Gentherm Inc., Gentherm Europe or the Company and their termination are settled
and, as a matter of precaution to the extent still existing after the execution
of the actions provided for in Section 5.2 and 5.3 of the Framework Agreement,
are hereby waived, such waiver hereby accepted by Gentherm Inc. as the
representative of any of the aforementioned legal and natural persons who are
not party to this Agreement.

5.

Further Undertakings of Balaton

 

5.1 Balaton undertakes vis-à-vis each of Gentherm Inc. and Gentherm Europe, not
to acquire or offer to acquire (in either case, directly or indirectly) any
shares in the Company for a period of four years.

 

11



--------------------------------------------------------------------------------

5.2 Balaton undertakes vis-à-vis each of Gentherm Inc. and Gentherm Europe, not
to undertake or support any action that would have the potential to reduce the
number of shareholders of the Company that exercise the DPLTA Put Option.
Balaton also undertakes vis-à-vis each of Gentherm Inc. and Gentherm Europe, not
to undertake or support any action that would have the potential to negatively
impact the execution and registration of a squeeze-out of minority shareholders
in the Company.

 

5.3 Balaton shall, to the extent legally possible, impose the undertakings of
Sections 4.2, 4.3, 5.1 and 5.2 on its respective legal successor.

6.

Costs

 

6.1 Balaton undertakes not to file an application for determination of costs by
court (Kostenfestsetzungsantrag) in relation to any of the Balaton Actions.

 

6.2 Gentherm Europe shall reimburse to Balaton the legal court fees payable by
Balaton in relation to the Balaton Actions plus an additional lump sum of EUR
25,000 for lawyer’s cost Balaton had in connection with the Balaton Actions
(except for the legal court fees in relation to the Balaton Court Application
with file no. 17 HK O 27730/11) upon respective invoice by Balaton (to which
adequate evidence for such court fees shall be attached). The above payment
shall fall due within 10 banking days from the later of (i) the receipt of the
respective invoice by Gentherm Europe and (ii) the registration of the DPLTA
with the commercial register of the Company. Gentherm indemnifies Balaton
against all costs the Company claims from Balaton as a result of the withdrawal
of any or all of the Balaton Actions, e.g., filed by an application for
determination of costs by court (Kostenfestsetzungsantrag) by the Company in
relation to any of the Balaton Actions.

 

6.3 The provisions of Sec. 6.1 and Sec. 6.2 above are subject to the conditions
precedent of the withdrawal of all Balaton Actions having been effected by
Balaton pursuant to Sec. 4.1 sentence 1 above and the condition that Balaton
have complied, in all material respects, to each of its obligations under this
Agreement and each of the other agreements of the Balaton Documentation.

 

6.4 For the avoidance of doubt, the foregoing provisions shall not affect, and
are not to the benefit of, any person involved in any of the Balaton Actions who
is not a Party (except for the Company).

7.

Application of Framework Agreement

 

12



--------------------------------------------------------------------------------

Sections 6 (Confidentiality), 8 (Notices), 9 (Choice of Law, Venue), 10
(Interpretation, Formalities, Severability) and 11 (Miscellaneous) of the
Framework Agreement shall apply to this Settlement Agreement mutatis mutandis.
The Parties are aware that this Agreement becomes effective upon Publication as
defined in the Framework Agreement.

[remainder of page intentionally blank]

 

13



--------------------------------------------------------------------------------

SIGNATURE PAGE – SETTLEMENT AGREEMENT

IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be
signed by a duly authorized signatory thereof, all as of the date first written
above.

 

Deutsche Balaton AG     /s/ Jens Jüttner     Gentherm Europe GmbH     Gentherm
Incorporated /s/ Peter Memminger, as representative based on a PoA     /s/ Peter
Memminger, as representative based on a PoA



--------------------------------------------------------------------------------

Annex P.11 – Executed Framework Agreement

[See the executed Framework Agreement which is part of this publication.]



--------------------------------------------------------------------------------

Annex 2.1 – Letter of Comfort

Gentherm Incorporated

21680 Haggerty Road, Ste. 101

Northville, Michigan, USA

 

Patronatserklärung

 

1.      Die Gentherm Europe GmbH, eingetragen im Handelsregister des
Amtsgerichts Augsburg unter HRB 25596 (“Gentherm Europe”), hat mit der W.E.T.
Automotive Systems Aktiengesellschaft, eingetragen im Handelsregister des
Amtsgerichts München unter HRB 119793 (“W.E.T. AG”), haben am 16. Juni 2011
einen bisher noch nicht im Handelsregister eingetragenen Beherrschungs- und
Gewinnabführungs-vertrag abgeschlossen (der “Beherrschungs- und
Gewinnabführungs-vertrag”).

  

Letter of Comfort

 

1.      Gentherm Europe GmbH, registered with the commercial register at the
local court of Augsburg under HRB 25596 (“Gentherm Europe”), entered on June 16,
2011 into a not yet registered domination and profit and loss transfer agreement
with W.E.T. Automotive Systems Aktiengesellschaft, registered with the
commercial register at the local court of Munich under HRB 119793 (“W.E.T. AG”)
(the “Domination and Profit and Loss Transfer Agreement”).

2.      In § 2 einer Vereinbarung vom 15. Februar 2013 (abgeschlossen unter
anderem zwischen Gentherm Europe und Deutsche Balaton AG mit der Bezeichnung
“Settlement Agreement” (die “Vereinbarung”)) hat sich Gentherm Europe
verpflichtet, eine freiwillige zusätzliche Zahlung an diejenigen außenstehenden
Aktionäre der W.E.T. AG zu zahlen, die ihre Aktien der Gentherm Europa gemäß den
Bestimmungen des Beherrschungs- und Gewinnabführungsvertrages andienen. Die
Berechnung und die tatsächliche Höhe dieser zusätzlichen freiwilligen Zahlung
(die “freiwillige Zahlung”) ergeben sich aus § 2 der Vereinbarung.

  

2.      Pursuant to Section 2 of an agreement dated February 15, 2013 (Gentherm
Europe and Deutsche Balaton AG are among others parties of this so called
Settlement Agreement (the “Agreement”)) Gentherm Europe is obliged to pay by
choice an additional amount to these outside shareholders of W.E.T. AG, which
under the regulations of the Domination and Profit and Loss Transfer Agreement
offer their shares to Gentherm Europe. The calculation and the final amount of
this additional and optional payment (the “Optional Payment”) are stipulated in
Section 2 of the Agreement.

3.      In § 2 der Vereinbarung hat sich Gentherm, Inc. mit Sitz in Northville,
Michigan, USA (“Gentherm, Inc.”) verpflichtet auch hinsichtlich der Gesamthöhe
der Freiwilligen Zahlung eine Patronatserklärung abzugeben.

  

3.      Under Section 2 of the Agreement Gentherm, Inc. with its seat in
Northville, Michigan USA (“Gentherm, Inc.”) is obliged to issue a new letter of
comfort in regard of the Optional Payment.

 

Die Gentherm, Inc. verpflichtet sich hiermit uneingeschränkt und unwiderruflich
gegenüber Gentherm Europe, dafür Sorge zu tragen, dass Gentherm Europe in der
Weise geleitet wird und finanziell ausgestattet ist, dass Gentherm Europe zu
jeder Zeit in der Lage ist, ihren Verpflichtungen aus § 2 der Vereinbarung
nachzukommen.

Gentherm, Inc. hereby undertakes vis-à-vis Gentherm Europe, thoroughly and
irrevocably, to ensure that Gentherm Europe is managed and capitalized in such
manner that Gentherm Europe has, at any time, the ability to fully comply with
its obligations under Section 2 of the Agreement.

 



--------------------------------------------------------------------------------

Diese Patronatserklärung unterliegt dem Recht der

Bundesrepublik Deutschland. Die deutsche Fassung ist

maßgeblich.

 

 

 

 

This letter of comfort is subject to the laws of the

Federal Republic of Germany. The German version

shall prevail.

Name:

Date:

     

Name:

Date:

    



--------------------------------------------------------------------------------

Annex 4.1 – Declarations of Withdrawal

Vorab per Telefax: [Faxnummer]

[Landgericht München I [Adresse]

/ Oberlandesgericht München [Adresse]]

– [7 U 1805/12 / 5 HK O 14081/12 / 17 HK O 27730/11 / 16045/12] –

In Sachen

Deutsche Balaton AG, Ziegelhäuser Landstraße 1, 69120 Heidelberg, vertreten
durch den Vorstand, [Namen der Vorstandsmitglieder],

– “[Klägerin/Antragstellerin]” –

Prozessbevollmächtigte:        [Name Prozessbevollmächtigter]

gegen

W.E.T. Automotive Systems AG, Rudolf-Diesel-Straße 12, 85235 Odelzhausen,
vertreten durch den Vorstand, Herren Caspar Baumhauer, Thomas Liedl und Frithjof
Oldorff, [und den Aufsichtsrat, Herren Dr. Franz Scherer, Dr. Walter Hasselkus
und Dr. Peter Paul Moll],

– “[Beklagte/Antragsgegnerin]” –

Prozessbevollmächtigte:        Rechtsanwälte P+P Pöllath + Partners,
Kardinal-Faulhaber-

                                                   Straße 10, 8033 München

erkläre ich namens der [Klägerin/Antragstellerin]:

Die [Klägerin/Antragsstellerin] nimmt [die Klage/den Antrag] hiermit zurück.

 

[Name Prozessvertreter]

- Rechtsanwalt -